PER CURIAM.
Notwithstanding the objections made by the defendants’ attorney, that attorney remained in court and took part in the trial, so that there was a trial in a court of competent jurisdiction before a justice who-was at least a de facto justice. We cannot take judicial notice, of the truth of all the statements made on the preliminary motion, when the defendants objected to the trials of the actions before the justice who was then holding court.
The judgments appealed from are affirmed, with costs.